OPINION OF THE COURT
Per Curiam.
Respondent, Hyman Abrams, was admitted to the practice of law in the State of New York by the Second Judicial *294Department on December 19, 1951. At all times pertinent to this proceeding, he has maintained an office for the practice of law within the First Judicial Department.
New York Judiciary Law § 90 (4) (a) provides: "Any person being an attorney and counsellor-at-law who shall be convicted of a felony as defined in paragraph e of this subdivision, shall upon such conviction, cease to be an attorney and counsellor-at-law, or to be competent to practice law as such.” Paragraph (e), to the extent relevant here, defines as a felony, "any criminal offense classified as a felony under the laws of this state.”
Petitioner, the Departmental Disciplinary Committee of the First Judicial Department, seeks to have respondent’s name stricken from the roll of attorneys based on the uncontested proof that respondent has been convicted of sodomy in the first degree, in violation of Penal Law § 130.50 (1), and sexual assault in the first degree, in violation of Penal Law § 130.65 (1). Both of these criminal offenses are felonies under the Penal Law of this State and respondent therefore ceased to be an attorney by operation of law upon his conviction (Judiciary Law § 90 [4] [a]).
Accordingly, the petition of the Departmental Disciplinary Committee for the First Judicial Department should be granted, and respondent’s name stricken from the roll of attorneys pursuant to Judiciary Law § 90 (4) (b).
Rosenberger, J. P., Rubin, Asch, Williams and Mazzarelli, JJ., concur.
Respondent’s name is directed to be struck from the roll of attorneys and counselors-at-law in the State of New York, effective October 24, 1995.